Citation Nr: 0835036	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for mechanical middle and 
low back strain.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 30, 1996, to 
January 27, 2004.  (In a January 2005 Administrative 
Decision, the Regional Office (RO) considered evidence from 
the service department and concluded that the veteran's 
period of service from June 24, 2001, to January 27, 2004, 
was characterized as dishonorable for VA benefits purposes.  
38 C.F.R. § 3.12 (2007).  There has been no appeal of this 
Administrative Decision.)

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that decision, the RO denied the veteran's 
claim of service connection for mechanical middle and low 
back strain.  The Board remanded the matter to the RO for 
further notification, evidentiary development, and 
adjudication in June 2008.  After completing the required 
notification and evidentiary development, the RO re-
adjudicated the claim and again denied it via the issuance of 
a supplemental statement of the case (SSOC) in August 2008.  


FINDINGS OF FACT

1.  No pre-existing back disability worsened during the 
veteran's period of active military service and thereby 
caused any chronic back strain.

2.  The veteran's current mechanical middle and low back 
strain is not related to service or an event of service 
origin.


CONCLUSION OF LAW

The veteran does not have mechanical middle or low back 
strain that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2004 and February 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim for service 
connection for mechanical middle and low back strain.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.

The Board also finds that the June 2004 and February 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2004 and 
February 2005 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the March 2006 notice letter.  The veteran was given 
opportunity to respond before the RO's re-adjudication of the 
claim in August 2008.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the RO 
requested the veteran's service treatment records from the 
Records Management Center (RMC) in St. Louis, Missouri, and 
from the National Personnel Records Center (NPRC) but was 
informed that no records were on file at either location.  
Consequently, in April 2005, the RO made a formal finding on 
the unavailability of service treatment records and 
determined that any further attempts to obtain the records 
would prove futile.  Records of the veteran's post-service 
treatment at the Grand Island Division of the VA Nebraska 
Western Iowa Health Care System (VAMC) have been associated 
with the veteran's claims file.  The veteran was provided a 
VA examination in March 2005, and an opinion was obtained 
from the VA medical examiner in August 2008.  Otherwise, 
neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of his 
claim that need to be obtained; to the contrary, the veteran 
submitted a statement in September 2008 indicating that he 
has no further evidence to support his claim.  The Board thus 
finds that the RO has satisfied its duties under 38 C.F.R. 
§§ 3.159(c) and 3.159(e) to assist the veteran in obtaining 
records held by Federal agencies and notify the veteran of 
the unavailability of the requested records.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

When pre-existing disability is shown at entry, it will be 
considered to have been aggravated by active military service 
when there is an increase in disability shown during service 
unless there is a specific finding that the increase was due 
to natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Clear and unmistakable evidence is 
required to rebut a presumption of aggravation where the pre-
service disability underwent an increase during service.  
38 C.F.R. § 3.306.

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12.  A dishonorable characterization is a bar to payment 
when such a discharge was accepted in order to avoid trial by 
court martial, which is the case here, unless it is found 
that the claimant was insane at the time of the offense 
causing such a discharge.  Id.  Here, the veteran was to be 
charged with cocaine use, but he sought an administrative 
discharge in lieu of trial by court martial, which resulted 
in his receiving a discharge under other than honorable 
conditions.  There is nothing in the record to suggest that 
the veteran was insane, and he has not alleged to have been.  
Additionally, as noted above, the RO arrived at a decision 
regarding the period of service from June 24, 2001, to 
January 27, 2004, which decision was that this period was 
characterized as dishonorable for VA purposes, and the 
veteran has not disputed this determination.  Consequently, 
the Board's decision regarding the claim of service 
connection is affected by this characterization-only the 
period of service prior to June 24, 2001, is considered 
qualifying service for the purpose of this service connection 
claim.  38 C.F.R. § 3.12.  

As noted above, the veteran's service treatment records are 
not available for review. Attempts by the RO to obtain the 
veteran's service treatment records from the RMC and the NPRC 
have proven unsuccessful.  Notwithstanding that a limited 
number of medical records associated with the veteran's entry 
and separation medical examinations have been obtained, in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005) (per curiam), citing O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The Board notes at the outset that although the veteran's 
service treatment records are unavailable, service personnel 
records, including reports of medical history and examination 
conducted prior to the veteran's entry into service and 
separation from service, are available and have been 
associated with the claims file.  Review of the relevant 
medical evidence reflects that the veteran was found to have 
thoracic kyphosis and mid-thoracic scoliosis at his 
examination prior to his entry into service.  On a September 
2003 separation report of medical history, the veteran 
responded "Yes" when asked if he had recurrent back pain or 
any back problem.  However, he did not elaborate on the 
claimed back problem on the narrative portion of the report, 
and his separation examination reflects no finding of spine 
or back problems, although other diagnoses were noted at the 
examination.  

Relevant post-service medical records reflect that the 
veteran was provided a VA medical examination of the back in 
March 2005.  At that examination, the veteran reported that 
he had injured his back while changing tires during service 
in 1996 or 1997 and was examined and sent to "back class" 
at that time.  The veteran alleged that this in-service 
injury was the cause of his current back pain.  On physical 
examination, the veteran was diagnosed with mechanical middle 
and low back strain.  The VA examiner did not review the 
veteran's claims file and did not offer an opinion as to 
whether the veteran's current diagnosis was related to his 
alleged in-service back injury or to his qualifying time in 
service, or whether the disability was related to the 
thoracic kyphosis or mid-thoracic scoliosis noted on 
examination at the veteran's entry into service.  

In August 2008, the March 2005 VA examiner reviewed the 
veteran's claims file and history and provided an etiological 
opinion concerning the veteran's mechanical middle and low 
back strain.  In his report, the examiner noted the veteran's 
thoracic kyphosis and mild thoracic scoliosis that existed 
prior to his entry into active duty.  The examiner noted the 
lack of medical evidence relating to the veteran's back 
disability, both prior to and during service, and opined that 
it would be mere speculation to attribute the veteran's 
current mechanical middle and low back strain to his 
qualifying military service, due to the lack of documentation 
of the veteran's claimed in-service back injury.  The 
examiner also opined that he could not link the veteran's 
current mechanical middle and low back strain to his pre-
existing back disability without resorting to speculation.  
He further stated that he was unable to conclude that the 
veteran's pre-existing back disability underwent worsening 
during service without resorting to speculation.

Treatment records from the VA Nebraska Western Iowa Health 
Care System reflect that the veteran was first seen for 
complaints of back pain in July 2005.  At that time, the 
veteran reported that his back pain began during service when 
he was in "jump school."  Radiological examination revealed 
a normal lumbar and thoracic spine, and the veteran was 
diagnosed with chronic low back pain.  He has received 
ongoing treatment for the disability since that date.

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board notes that there is absent from the record 
competent evidence that establishes that any pre-existing 
back disability underwent any worsening during his military 
service, thereby causing any current back strain.  To that 
end, the Board acknowledges that the veteran's service 
medical records are largely unavailable and that in his 
September 2003 separation report of medical history, the 
veteran indicated that he suffered from back problems.  
However, the Board notes that at the 2003 separation 
examination, the examiner noted no back disability and found 
specifically that the veteran's spine and musculoskeletal 
system were normal, despite entering findings of 
abnormalities in other systems.  The Board considers this 
fact to weigh against a finding that any back disability 
underwent a worsening during service.  The Board further 
finds compelling the fact that the only medical evidence of 
record providing an opinion regarding any relationship 
between the veteran's claimed current disability and his time 
in service concludes that there is no way to link the 
veteran's current disability to his pre-existing condition or 
his time in service without resorting to speculation. 

In this case, taking into consideration the medical evidence 
of the veteran's back disability that existed prior to 
service and the findings of the September 2003 separation 
medical examiner, the Board does not find that any pre-
existing back disability was aggravated by service, based on 
the lack of any medical evidence reflecting that any 
underlying back disability, as contrasted to any symptoms of 
the disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 
320, 322 (1991) (evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation).  

The Board acknowledges that the veteran has alleged that he 
injured his back in service and that this back injury is the 
cause of his diagnosis of mechanical middle and low back 
strain.  The Board notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge, such as the occurrence of an injury to 
his back during service.   See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, as a layperson without the appropriate 
medical training and expertise, the veteran is simply not 
competent to render a medical opinion as to the etiology of 
any current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, cannot provide a basis for a grant of 
service connection.

In the absence of a showing of medical evidence of any in-
service worsening of the veteran's pre-existing back 
disability or of a back disability at the time of the 
veteran's separation from active duty, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection.  There is no medical evidence to support 
the veteran's contention that he first injured his back 
during service.  To the contrary, in the only medical 
evidence of record addressing the question of an etiological 
link between the veteran's back disability and his qualifying 
service-the August 2008 VA medical opinion-the VA examiner 
opined that he was unable to link the disability, or any 
worsening of the veteran's pre-existing disability, to 
service without resorting to speculation.  The separation 
examination also supports the conclusion that the veteran did 
not have a problem in service to which current disability can 
be attributed.  Consequently, service connection is not 
warranted.  See 38 C.F.R. § 3.303.  In reaching this 
conclusion, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claim, such statute is not 
for application in this instance.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for mechanical middle and 
low back strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


